                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION



JAMES JACOB JONES                                             CIVIL ACTION NO. 18-1500

                                                              SECTION P

VS.                                                           JUDGE TERRY A. DOUGHTY

LA DEPT. OF CORRECTIONS, ET AL.                              MAG. JUDGE KAREN L. HAYES



                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff James Jacob Jones’

claims, to the extent they relate to his requests for declaratory and monetary relief, are

DISMISSED WITH PREJUDICE as frivolous until the Heck conditions are met.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims,

to the extent they relate to his requests for release from incarceration following his parole

revocation, for release free from all terms and conditions of parole, and for a stay of Louisiana

Board of Pardons and Parole proceedings “forbidding” Defendants from enforcing parole

supervision, are DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to pursue habeas

corpus relief.
      IT IS FURTHER ORDERED that Plaintiff’s Motion for Production of Documents,

[doc. # 2], is DENIED AS MOOT.

      MONROE, LOUISIANA, this 10th day of January, 2019.




                                 ______________________________________
                                            Terry A. Doughty
                                        United States District Judge
